REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed lens structure specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the interface is located between the second contacting surface of the contacting structure and the first contacting surface of the lens and between the peripheral side wall of the contacting structure and the side surface of the lens.”
 	Regarding independent claim 6 (and its dependents), the prior art does not disclose the claimed lens structure specifically including as the distinguishing features in combination with the other limitations the claimed “an adhesive located between the contacting structure of the lens cone and the firs contacting surface of the lens and between the contacting structure of the lens cone and the side surface of the lens, wherein the adhesive contacts the contacting structure of the lens cone, the first contacting surface of the lens, and the side surface of the lens.”
 	Regarding independent claim 15 (and its dependents), the prior art does not disclose the claimed manufacturing process of a lens structure specifically including as the distinguishing features in combination with the other limitations the claimed “disposing a lens within the lens cone and abutting the lens against the contacting structure after disposing the adhesive, wherein the adhesive is located between a side surface of the lens and the peripheral side wall 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
The drawings filed 5/12/2020 have been accepted by the examiner. 
 Siga (4778253) is being cited herein to show a reference that discloses similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C. JONES/Primary Examiner, Art Unit 2872